 



Exhibit 10.1
WARRANT EXERCISE AND CANCELLATION AGREEMENT
WARRANT EXERCISE AND CANCELLATION AGREEMENT (this “Agreement”) dated as of
December 26, 2007 between Global Employment Holdings, Inc. (“Global”) and each
of the security holders listed in Schedule I hereto (the “Warrant Holders”).
WHEREAS, Global and the Warrant Holders are parties to one or more of the Notes
Securities Purchase Agreement (the “Notes SPA”), the Preferred Stock Securities
Purchase Agreement (the “Preferred SPA”) and the Common Stock Securities
Purchase Agreement (the “Common SPA”), each dated March 31, 2006, as amended,
and the Subscription Agreement (the “Backstop Subscription Agreement”), dated
September 30, 2007, pursuant to which the Company issued and the Warrant Holders
purchased, as applicable, Warrants to Purchase Common Stock (the “Warrants”).
Those of the Warrants issued pursuant to the Notes SPA, the Preferred SPA and
the Common SPA (including the warrant issued to Global’s placement agent in the
March 31, 2006 recapitalization, Rodman & Renshaw, LLC (the “Placement Agent
Warrant”)) are collectively referred to herein as the “Recapitalization
Warrants” and those of the Warrants issued pursuant to the Subscription
Agreement are collectively referred to herein as the “Backstop Warrants.”
WHEREAS, as of the date of this Agreement, the market price of each share of
Global common stock (“Common Stock”) is $2.45, the Recapitalization Warrants are
exercisable into Common Stock at exercise prices between $4.23 and $4.40 per
share, and the Backstop Warrants are exercisable into Common Stock at an
exercise price of $1.80.
WHEREAS, the Warrant Holders desire to exercise and cancel the Warrants pursuant
to the terms of this Agreement, notwithstanding the terms of the Warrants.
NOW, THEREFORE, the Company and the Warrant Holders hereby agree as follows:
1. Exercise of Warrants. Subject to the terms and conditions herein, each
Warrant Holder shall exercise all of its Warrants in a cash-less manner and
receive such number of shares of Common Stock as set forth opposite its name on
Schedule I, notwithstanding the current exercise prices of such Warrants;
provided, that any Warrant Holder that would beneficially own in excess of 4.99%
of the shares of Common Stock outstanding immediately after giving effect to the
transactions contemplated by this Agreement (a “Restricted Holder”) may reduce
the number of Warrants that it exercises to that number of Warrants that would
result in such Warrant Holder owning 4.99% of the shares of Common Stock
outstanding immediately after giving effect to the transactions contemplated by
this Agreement and, provided further, that each Restricted Holder is obligated
to exercise immediately from time to time its remaining Warrants on the same
terms and conditions as the initial exercise of Warrants when and to the extent
it can do so without exceeding such 4.99% limitation. Each Recapitalization
Warrant shall be exercisable into 0.33 shares of Common Stock (“Recapitalization
Shares”). Each Backstop Warrant shall be exercisable into 0.5953061 shares of
Common Stock (“Backstop Shares”). The calculation of the number of shares of
Common Stock into which the Warrants are exercisable shall be based on a fair
market value of the Common Stock of $2.45 per share notwithstanding any sales of
Common Stock occurring between December 21, 2007 and December 28, 2007 (the
“Closing Date”).

 

 



--------------------------------------------------------------------------------



 



2. Cancellation of Warrants and Issuance of Common Stock. On the Closing Date,
Global shall (i) cancel on its books the Warrants held in the names of the
Warrant Holders, and (ii) issue to each Warrant Holder shares of Common Stock in
the names and amounts forth on Schedule I and deliver them to the respective
Warrant Holder. The shares of Common Stock issued hereunder shall be delivered
at the direction of each Warrant Holder via the Deposit/Withdrawal at Custodian
system or by one or more certificates, in the case of the Recapitalization
Shares, containing no restrictive legends. Also on the Closing Date, each
Warrant Holder shall return to Global the certificates representing its
Warrants. The Common Stock issued in exchange for the Warrants will be
registered in the same name as the Warrants unless the Warrant Holder has
instructed otherwise on the signature page hereof.
3. Representations and Warranties of Global. Global hereby represents and
warrants to the Warrant Holders that:

  (a)  
Formation. Global is a corporation duly formed, validly existing and in good
standing under the laws of the State of Delaware.

  (b)  
Authority. This Agreement and the transactions contemplated hereby have been
approved by all requisite corporate action. Global has full power and authority
to execute, deliver and perform this Agreement. This Agreement is a legal, valid
and binding obligation of Global and is enforceable in accordance with its terms
and conditions, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

  (c)  
No Conflicts. Neither the execution and delivery of this Agreement nor the
consummation by Global of the transactions contemplated hereby: (i) conflict
with or result in any breach of any provision of its constitutive documents;
(ii) require any consent, approval, authorization or permit of, or registration,
declaration or filing with or notification to, any governmental authority;
(iii) result in a violation or breach of, or constitute (with or without notice
or lapse of time or both) a default (or give rise to any right of termination,
cancellation or acceleration or lien or other charge or encumbrance) under, any
of the terms, conditions or provisions of any material note, license, agreement
or other instrument or obligation to which Global or any of its assets may be
bound; or (iv) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to Global or its assets.

  (d)  
Common Stock. The Common Stock, when issued in accordance with the terms of this
Agreement, will be validly issued, fully paid and non-assessable and not subject
to any adverse claim.

 

 



--------------------------------------------------------------------------------



 



4. Representations and Warranties of Warrant Holders. Each Warrant Holder,
severally and not jointly, hereby represents and warrants to Global that:

  (a)  
Authority. To the extent applicable to such Warrant Holder, this Agreement and
the transactions contemplated hereby have been approved by all requisite
corporate, partnership or limited liability company action. Such Warrant Holder
has full power and authority to execute, deliver and perform this Agreement.
This Agreement is a legal, valid and binding obligation of such Warrant Holder
and is enforceable in accordance with its terms and conditions, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies.

  (b)  
No Conflicts. Neither the execution and delivery of this Agreement nor the
consummation by such Warrant Holder of the transactions contemplated hereby: (i)
conflict with or result in any breach of any provision of its constitutive
documents; (ii) require any consent, approval, authorization or permit of, or
registration, declaration or filing with or notification to, any governmental
authority; (iii) result in a violation or breach of, or constitute (with or
without notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration or lien or other charge or
encumbrance) under, any of the terms, conditions or provisions of any material
note, license, agreement or other instrument or obligation to which such Warrant
Holder or any of its assets may be bound; or (iv) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to such Warrant
Holder or its assets.

  (c)  
Ownership of Warrants. Such Warrant Holder is the beneficial and record owner of
its Warrants, free and clear of any encumbrance.

5. Closing Conditions.

  (a)  
The obligations of each Warrant Holder under this Agreement are subject to
satisfaction of the following conditions:

(i) Representations and Warranties. The representations and warranties of Global
contained in Section 3 will be true and correct on and as of the Closing Date
with the same effect as though such representations and warranties had been made
on and as of the Closing Date.
(ii) Performance. Global has performed and complied with all covenants,
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing Date.

 

 



--------------------------------------------------------------------------------



 



(iii) No Injunctions. No temporary restraining order, preliminary or permanent
injunction or other order issued by any court of competent jurisdiction or other
legal or regulatory restraint or prohibition preventing the consummation of the
transactions contemplated by this Agreement shall have been issued, nor shall
any proceeding brought by a domestic administrative agency or commission or
other domestic governmental entity or other third party, seeking any of the
foregoing be pending.

  (b)  
The obligations of Global under this Agreement are subject to satisfaction of
the following conditions:

(i) Representations and Warranties. The representations and warranties of each
Warrant Holder contained in Section 4 will be true and correct on and as of the
Closing Date with the same effect as though such representations and warranties
had been made on and as of the Closing Date.
(ii) Performance. Each Warrant Holder has performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before the
Closing Date.
(iii) No Injunctions. No temporary restraining order, preliminary or permanent
injunction or other order issued by any court of competent jurisdiction or other
legal or regulatory restraint or prohibition preventing the consummation of the
transactions contemplated by this Agreement shall have been issued, nor shall
any proceeding brought by a domestic administrative agency or commission or
other domestic governmental entity or other third party, seeking any of the
foregoing be pending.
(iv) Participation Level. Warrant Holders representing at least 92% of the
aggregate number of shares of Common Stock issuable upon exercise of all of the
Warrants outstanding as of the Closing Date have executed this Agreement and
agreed to exercise 100% of their Warrants pursuant to the terms hereof.
6. Registration. Global agrees and acknowledges that the Recapitalization Shares
are Registrable Securities as defined in the Registration Rights Agreements (the
“Registration Rights Agreements”), dated as of March 31, 2006, entered into in
connection with each of the Notes SPA, the Preferred SPA and the Common SPA, the
resale of which has been registered under the Securities Act of 1933, as amended
(the “Securities Act”), which registration is currently effective. Each Warrant
Holder understands and acknowledges that the Backstop Shares have not been
registered under the Securities Act, or the securities laws of any state. Each
Warrant Holder agrees that the Backstop Shares may not be sold, offered for
sale, transferred, pledged, hypothecated, or otherwise disposed of except in
compliance with the Securities Act and applicable state securities laws. Each
Warrant Holder understands that any sale, transfer, pledge, hypothecation, or
other disposition of the Backstop Shares may require in some states specific
approval by the appropriate governmental agency or commission in such states.

 

 



--------------------------------------------------------------------------------



 



7. Rule 144. The cash-less exercise of the Warrants under Section 1 is being
consummated pursuant to Sections 3(a)(9) and 18(b)(4)(C) of the Securities Act
of 1933, as amended. Accordingly, pursuant to Rule 144 under the Securities Act
of 1933, as amended, the holding period of the Recapitalization Shares shall
tack back to the original issue date of the Warrants. On or after February 15,
2008, if any Recapitalization Shares contain any restrictive legends, Global
shall, within three days of request by a holder of the Recapitalization Shares
and surrender to the transfer agent of Global of such shares, remove all
restrictive legends and deposit such shares in the DTC Account of such holder.
8. Independent Nature of Warrant Holders’ Obligations and Rights. The
obligations of each Warrant Holder under this Agreement are several and not
joint with the obligations of any other Warrant Holder, and no Warrant Holder
shall be responsible in any way for the performance of the obligations of any
other Warrant Holder under this Agreement. Each Warrant Holder confirms that it
has independently participated in the negotiation of the transaction
contemplated by this Agreement with the advice of its own counsel and advisors,
that it has independently determined to enter into the transactions contemplated
hereby, that it is not relying on any advice from or evaluation by any other
Warrant Holder, and that it is not acting in concert with any other Warrant
Holder in making its purchase of Securities hereunder or in monitoring its
investment in Global. Nothing contained herein and no action taken by any
Warrant Holder shall be deemed to constitute the Warrant Holders as a
partnership, an association, a joint venture or any other kind of entity or
group, or create a presumption that the Warrant Holders are in any way acting in
concert or as members of a “group” for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended.
9. Waivers. Global and each Warrant Holder agree:

  (a)  
That this Agreement and the consummation of the transactions contemplated hereby
shall not be deemed to constitute nor to cause a default under any of the Notes
SPA, the Preferred SPA, the Common SPA, the Subscription Agreement, the
Recapitalization Warrants, the Backstop Warrants, Global’s Senior Secured
Convertible Notes issued pursuant to the Notes SPA (the “Notes”), Global’s
Series A Convertible Preferred Stock issued pursuant to the Preferred SPA (the
“Preferred Stock”), the Registration Rights Agreement, and the Placement Agent
Warrant. Each Warrant Holder hereby waives any such default, if any.

  (b)  
To waive any right to assert that issuance of the securities pursuant to the
Backstop Subscription Agreement violated any provisions of the Notes SPA, the
Preferred SPA, the Common SPA, the Recapitalization Warrants, the Backstop
Warrants, the Notes, the Preferred Stock, the Registration Rights Agreement and
the Placement Agent Warrant.

  (c)  
That the transactions contemplated hereby shall not constitute a “Subsequent
Placement” as defined in the Notes SPA, the Preferred SPA and the Common SPA,
and that the provisions thereof requiring Global to first offer the securities
constituting a Subsequent Placement to holders of Notes, Preferred Stock and
Common Stock shall not apply to the transactions contemplated hereby.

 

 



--------------------------------------------------------------------------------



 



  (d)  
That notwithstanding the conversion price adjustment provisions set forth in the
Notes, the Preferred Stock, and the Recapitalization Warrants the consummation
of the transactions contemplated by this Agreement shall not result in any
adjustment in such conversion prices of the Notes, the Preferred Stock and the
Recapitalization Warrants held by such Warrant Holder.

10. Miscellaneous.

  (a)  
Time of Essence. Time is of the essence of this Agreement and of each and every
provision hereof.

  (b)  
Entire Agreement. This Agreement contains the entire Agreement and understanding
between the parties hereto and supersedes all prior agreements and
understandings.

  (c)  
Governing Law. This Agreement shall be governed by and construed in accordance
with the domestic laws of the State of Delaware without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Colorado or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Colorado.

  (d)  
Counterparts; Facsimile Signatures. This Agreement may be executed in separate
counterparts each of which will be an original and all of which taken together
will constitute one and the same agreement. This Agreement may be executed by
facsimile signatures that shall be binding on the parties hereto, with original
signatures to be delivered as soon as reasonably practicable thereafter.

  (e)  
Notices. All notices, demands or other communications to be given or delivered
under or by reason of the provisions of this Agreement will be in writing and
will be deemed to have been given (i) when delivered personally, (ii) one
business day after being sent via a nationally recognized overnight courier, or
(iii) when sent via facsimile promptly confirmed in writing to the recipient.
Such notices, demands and other communications will be sent to the address
indicated below:

To Global:
Global Employment Holdings, Inc.
10375 Park Meadows Dr., Suite 375
Lone Tree, CO 80124
Facsimile: (303) 216-9533
Attn: Chief Financial Officer

 

 



--------------------------------------------------------------------------------



 



To a Warrant Holder:
At the address and fax number as currently on file with the Company or such
other address or fax number or to the attention of such other person as the
recipient party shall have specified by prior written notice to sending party.

  (f)  
Binding Effect. This Agreement shall inure to and be binding upon the heirs,
executors, personal representatives, successors and assigns of each of the
parties to this Agreement.

  (g)  
Mutual Cooperation. The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement and shall execute such other and further
documents and take such other and further actions as are legally required to
effect the transaction described herein.

  (h)  
Assignability. This Agreement is not transferable or assignable by the Warrant
Holders.

  (i)  
Expenses. Each party shall bear its own costs and expenses in connection with
this Agreement and the transactions contemplated hereby.

  (j)  
Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

  (k)  
Public Announcements. Each Warrant Holder acknowledge that Global will disclose
the consummation of the transactions contemplated hereby in a filing on Form 8-K
with the Securities and Exchange Commission and may also make a press release
disclosing the consummation of the transactions contemplated hereby; provided,
however, that in all other instances, Global will not publicly disclose the
names of any Warrant Holder without such Warrant Holder’s prior written consent,
except as required by law.

[Signature Pages Follow]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be
executed and delivered as of the date first written above.



GLOBAL:
GLOBAL EMPLOYMENT HOLDINGS, INC.

By:  
/s/ Howard Brill
 
Name: Howard Brill
Title: President and Chief Executive Officer



THE WARRANT HOLDERS (if Common Stock is to be issued in a different name, please
complete the information at the end of the signature blocks):

              AMATIS LIMITED   CAPITAL RESOURCES GROWTH, INC.
 
            By Amaranth Advisors LLC, Trading Advisor        
 
           
By:
  /s/ Alan M. Matano   By:   /s/ Charles Gwirtsman
 
           
 
  Name: Alan M. Matano       Name: Charles Gwirtsman
 
  Title: Authorized Signatory       Title: President
 
            CONTEXT ADVANTAGE MASTER FUND, LP, on behalf of itself, Context
Advantage Fund, LP, f/k/a Context Convertible Arbitrage Fund, L.P., and Context
Offshore Advantage Fund, Ltd., f/k/a Context Convertible Arbitrage Offshore,
Ltd.   CONTEXT OPPORTUNISTIC MASTER FUND, L.P.
 
By:     Context Capital Management LLC, its General Partner
 
           
By:
  Context Capital Management LLC, its General Partner and Investment Advisor    
   
 
           
By:
  /s/ William Fertig   By:   /s/ William Fertig
 
           
 
  Name: William Fertig       Name: William Fertig
 
  Title: Managing Member       Title: Managing Member

 

 



--------------------------------------------------------------------------------



 



              CRANSHIRE CAPITAL, L.P.   DIAMOND OPPORTUNITY FUND, LLC
 
           
 
      By:   Diamond Assets Management, LLC
 
           
By:
  /s/ Lawrence A. Prosser   By:   /s/ Richard Marks
 
           
 
  Name: Lawrence A. Prosser       Name: Richard Marks
 
  Title: CFO — Downsview Capital, Inc., The General Partner       Title:
Managing Director
 
            ENABLE GROWTH PARTNERS LP   ENABLE OPPORTUNITY PARTNERS LP
 
           
By:
  /s/ Brendan O’Neil   By   /s/ Brendan O’Neil
 
           
 
  Name: Brendan O’Neil       Name: Brendan O’Neil
 
  Title: Principal & Portfolio Manager       Title: Principal & Portfolio
Manager
 
            GUGGENHEIM PORTFOLIO XXXI, LLC   GWIRTSMAN FAMILY PARTNERS, LLC
 
           
By:
  Guggenheim Advisors, LLC        
By:
  Whitebox Advisors LLC        
 
           
By:
  /s/ Jonathan Wood   By:   /s/ Charles Gwirtsman
 
           
 
  Name: Jonathan Wood       Name: Charles Gwirtsman
 
  Title: Director, CFO       Title: President
 
            LAKEVIEW FUND, LP   MATHER ASSOCIATES
 
           
By:
  /s/ Michael Nicolas   By:   /s/ Elliot Zeelander
 
           
 
  Name: Michael Nicolas       Name: Elliot Zeelander
 
  Title: Managing Director       Title: Representing the General Partner
 
            NITE CAPITAL, LP   PANDORA SELECT PARTNERS, LP
 
           
 
      By:   Pandora Select Advisors LLC
 
           
By:
  /s/ Keith Goodman   By:   /s/ Jonathan Wood
 
           
 
  Name: Keith Goodman       Name: Jonathan Wood
 
  Title: Authorized Signatory       Title: Director, CFO

 

 



--------------------------------------------------------------------------------



 



              PIERCE DIVERSIFIED STRATEGY MASTER FUND LLC   RADCLIFFE SPC, LTD.,
for and on behalf of the Class A Convertible Crossover Segregated Portfolio
 
           
 
      By:   RG Capital Management, L.P.
 
      By:   RGC Management Company, L.L.C.
 
           
By:
  /s/ Brendan O’Neil   By:   /s/ Gerald F. Stahlecker
 
           
 
  Name: Brendan O’Neil       Name: Gerald F. Stahlecker
 
  Title: Principal & Portfolio Manager       Title: Managing Director
 
            R&R OPPORTUNITY FUND, L.P.   RODMAN & RENSHAW, LLC
 
           
By:
  /s/ John Selzer   By:   /s/ Thomas G. Pinou
 
           
 
  Name: John Selzer       Name: Thomas G. Pinou
 
  Title: Manager of the Fund on behalf of Noari Holdings LLC       Title: CFO
 
            VICTORY PARK MASTER FUND, LTD.   WHITEBOX CONVERTIBLE ARBITRAGE
PARTNERS, LP, as a Subordinated Creditor and as Collateral Agent
By:
  Victory Park Capital Advisors, LLC, its
Investment Manager        
 
      By:   Whitebox Convertible Arbitrage Advisors LLC
 
      By:   Whitebox Advisors LLC
 
           
By:
  /s/ Matthew Ray   By:   /s/ Jonathan Wood
 
           
 
  Name Matthew Ray       Name: Jonathan Wood
 
  Title: Principal       Title: Director, CFO
 
            WHITEBOX INTERMARKET PARTNERS, LP        
 
           
By:
  Whitebox Intermarket Advisors LLC        
By:
  Whitebox Advisors LLC        
 
           
By:
  /s/ Jonathan Wood        
 
           
 
  Name: Jonathan Wood        
 
  Title: Director, CFO        

 

 



--------------------------------------------------------------------------------



 



     
/s/ Luci Altman
  /s/ Gregory Bacharach
 
   
Luci Altman
  Gregory Bacharach
 
   
/s/ Howard Brill
  /s/ Norma Fabrizio
 
   
Howard Brill
  Norma Fabrizio
 
   
/s/ Richard Goldman
  /s/ Charles Gwirtsman
 
   
Richard Goldman
  Charles Gwirtsman
 
   
/s/ Daniel Hollenbach
  /s/ Tariq Jawad
 
   
Daniel Hollenbach
  Tariq Jawad
 
   
/s/ Terry Koch
  /s/ Ed Kovalik
 
   
Terry Koch
  Ed Kovalik
 
   
/s/ Michael Lazrus
  /s/ Kevin LeCompte
 
   
Michael Lazrus
  Kevin LeCompte
 
   
/s/ Steven List
  /s/ Kenneth Michaels
 
   
Steven List
  Kenneth Michaels
 
   
/s/ Steven Pennington
  /s/ Noam J. Rubenstein
 
   
Steven Pennington
  Noam J. Rubinstein
 
   
/s/ Fred Viarrial
  /s/ Jay Wells
 
   
Fred Viarrial
  Jay Wells
 
   
/s/ Caress Kennedy
   
 
   
Caress Kennedy
   

Register the Common Stock issuable hereunder in the following name(s) and
amount(s):

          Name   Number of Shares   DWAC or Certificate
 
       
 
       
 
       
 
       
 
       
 
       

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I

                                          Warrant Holder   Shares Issuable Upon
Conversion of       Note     Preferred     Common     Other     Aggregate      
Warrants     Warrants     Warrants     Warrants     Shares  
Amatis Limited c/o Amaranth Advisors, LLC
    —       18,316       18,724       —       37,040  
Caress Kennedy
    —       —       —       9,922       9,922  
Context Advantage Master Fund, L.P.
    39,240       61,055       31,456       —       131,751  
Context Opportunistic Master Fund, L.P.
    9,810       15,264       7,864       —       32,938  
Cranshire Capital, L.P.
    —       45,792       23,404       —       69,196  
Dan Hollenbach
    218       —       —       11,906       12,124  
Diamond Opportunity Fund, LLC
    —       18,316       18,724       —       37,040  
Ed Kovalik
    —       —       —       39,687       39,687  
Enable Growth Partners LP
    —       42,788       36,903       —       79,691  
Enable Opportunity Partners LP
    —       7,034       6,066       —       13,100  
Fred Viarrial
    218       —       —       28,178       28,396  
Gregory Bachrach
    435       —       —       —       435  
Guggenheim Portfolio XXXI, LLC
    3,390       5,496       —       —       8,886  
Gwirtsman Family Partnership, LLC
    863       —       —       421,874       422,737  
Howard Brill
    8,625       —       —       198,436       207,061  
Jay Wells
    90       —       —       —       90  
Kenneth Michaels
    4,313       —       —       59,531       63,844  
Kevin LeCompte
    —       —       —       7,144       7,144  
Lakeview Fund, LP
    —       36,633       23,404       —       60,037  
Luci Altman
    435       —       —       —       435  
Mather Associates
    —       —       —       59,531       59,531  
Victory Park
    7,500       183,165       93,617       —       284,282  
Michael Lazrus
    173       —       —       —       173  
Nite Capital, LP
    —       9,159       4,681       —       13,840  
Noam J. Rubinstein
    —       916       1,405       —       2,321  
Norma Fabrizio
    —       —       —       3,969       3,969  
Pandora Select Partners, LP
    7,313       11,601       —       —       18,914  
Pierce Diversified Strategy Master Fund LLC
    —       8,792       7,583       —       16,375  
Radcliffe SPC, Ltd. for and on behalf of the Class A Convertible Crossover
Segregated Portfolio
    42,825       116,515       117,021       —       276,361  
Richard Goldman
    435       —       —       7,938       8,373  
Rodman & Renshaw, LLC
    —       —       184,390       —       184,390  
R&R Opportunity Fund, LP
    —       —       —       138,905       138,905  
Steven List
    1,125       —       —       41,671       42,796  
Stephen Pennington
    87       —       —       39,687       39,774  
Tariq Jawad
    —       1,526       7,022       19,844       28,392  
Terry Koch
    259       —       —       6,152       6,411  
Whitebox Convertible Arbitrage Partners, LP
    47,258       72,045       —       —       119,303  
Whitebox Intermarket Partners, LP
    7,313       11,601       —       —       18,914  
 
                             
Total
    181,925       666,014       582,264       1,094,375       2,524,578  
 
                             

 

 